McAllister, P. J. We are of opinion that, as the case stood upon the evidence, the admission in evidence, against the objection of the defendant below, of the statements of A. H. Bliss & Co., in respect to the delivery of corn, was prejudicial error. It involved an act of which the defendant was in no respect cognizant, and in which he did not participate. A. H. Bliss & Co. were strangers. The defendant was entitled to have all evidence against him given upon oath, and the witnesses subject to cross-examination. Such evidence was res inter alias aeta. The general rule is, that “an admission by a stranger can not be received as evidence against any party, for it. may have been made, not because the fact admitted was true, but from motives and under circumstances entirely collateral, or even collusively, and for the purpose of being offered in evidence.” 1 Starkie on Ev. *59; Spargo v. Brown, 9 Barnw. & Cress. 935; Longnecker v. Hyde, 6 Binney, 1; Cutbush v. Gilbert, 4 Serg. & Rawle, 551; Jacobs v. Putnam, 4 Pick. 108; Warner v. Price, 3 Wend. 397; Heller v. Howard, 11 Bradwell, 554. But we are of opinion that there was no error in the refusal by the court to order the plaintiff to produce his books, etc., or to continue the trial for the want of such production, be.cause the bill of exceptions fails to show reasonable notice to produce, or a sufficient cause for their production within the provision of the statute. First National Bank v. Mansfield, 48 Ill. 494. But for the error in admitting in evidence the statements of A. H. Bliss & Go., as to a tender of delivery of warehouse receipts in pursuance of a contract with plaintiff, the judgment below should be reversed and the cause remanded for a new trial. Judgment reversed.